Name: Commission Regulation (EC) No 163/96 of 30 January 1996 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 with regard to the fixing of certain time limits in respect of raw tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  production;  agricultural structures and production;  civil law
 Date Published: nan

 31 . 1 . 96 EN Official Journal of the European Communities No L 24/ 19 COMMISSION REGULATION (EC) No 163/96 of 30 January 1996 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 with regard to the fixing of certain time limits in respect of raw tobacco For the 1996 harvest, Member States may allow contracts concluded on 31 May at the latest and, in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Commission Regulation (EC) No 1066/95 (*), before 15 July, to benefit from the premium. QOJ No L 108 , 13 . 5 . 1995, p. 5.' 2 . The second subparagraph of paragraph 2 is replaced by the following : 'For the 1996 harvest, Member States may allow contracts submitted for registration before 8 June, and in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EEC) No 3477/92, before 31 July, to benefit from the premium.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 71 1 /95 (2), and in particular Articles 7 and 11 thereof, Whereas, in the absence of a Council decision on the Commission proposal fixing the maximum guarantee thresholds for 1996, the Member States are unable to comply with the deadlines laid down by Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (3), as last amended by Commis ­ sion Regulation (EC) No 2171 /95 (4), and by Commission Regulation (EC) No 1066/95 of 12 May 1995 laying down detailed rules for the application of Council Regulation (EC) No 2975/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests ^, as last amended by Regulation (EC) No 2171 /95 ; whereas those deadlines should be amended for the 1996 harvest ; Whereas the measures in question must be applied as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Article 2 Regulation (EC) No 1066/95 is hereby amended as follows : 1 . The fourth paragraph of Article 3 is replaced by the following : 'For the 1996 harvest, Member States are authorized to extend the deadline referred to in the second subpara ­ graph until 15 March .' 2 . The second subparagraph of Article 11 (3) is replaced by the following : 'For the 1996 harvest, the Member States are author ­ ized to extend the deadline referred to in the first subparagraph until 30 June .' HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 3478/92 is hereby amended as follows : 1 . The second subparagraph of paragraph 1 is replaced by the following : Article 3 (') OJ No L 215, 30 . 7. 1992, p. 70 . (2) OJ No L 73, 1 . 4. 1995, p. 13 . 3 OJ No L 351 , 2. 12. 1992, p. 17. This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (4) OJ No L 218 , 14. 9 . 1995, p. 6 . 0 OJ No L 108 , 13 . 5 . 1995, p. 5 . No L 24/20 EN Official Journal of the European Communities 31 . 1 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1996 . For the Commission Franz FISCHLER Member of the Commission